Citation Nr: 1755586	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Board remanded the issue of entitlement to TDIU.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. §4.16(a) if certain schedular rating requirements are met, or on an extra-schedular basis under § 4.16(b), even if the schedular requirements are not met, so long as the Veteran is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

In this case, the Board's June 2017 remand directed the AOJ to undertake appropriate action for the claim of TDIU, which was raised by the record.  The case was returned to the Board without the completion of the requested actions.  Therefore, remand is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran a TDIU claim form (VA Form 21-8940) and a duty-to-assist letter notifying him of the information and evidence needed to substantiate a TDIU claim.

2.  With appropriate authorization from the Veteran, the AOJ should obtain and associated with the record any private mental health treatment records identified by the Veteran.

3.  After completion of the above directives, the AOJ should determine the extent of the Veteran's employment throughout the appeal period, but in particular, prior to the award of the 100 percent schedular rating, March 25, 2015, and whether such employment was gainful employment (not marginal).  If it is determined that the Veteran's employment during any part of the period covered by this claim is not gainful, then the AOJ should refer the issue of entitlement to TDIU to the VA Director of the Compensation Service for consideration under 38 C.F.R. §4.16(b).

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




